Citation Nr: 1200897	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-33 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for exercise-induced asthma.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2011, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record.  

Additionally during his January 2011 hearing, the Veteran indicated that although he was previously represented by the American Legion, he wished to revoke representation, and represent himself.  Accordingly, as there has been no withdrawal of this request, and the Veteran has not submitted a new power of attorney for any other organization to serve as his representative, the Board finds that the Veteran's statement is sufficient to revoke his previous power of attorney.  Thus, the Veteran is proceeding pro se in the current appeal.  38 C.F.R. §§ 20.607, 20.608.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides this appeal.  

The Veteran is currently rated at 30 percent for exercised-induced asthma pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602.  The Veteran asserts that his asthma disability warrants a 60 percent rating due to being prescribed steroids to treat his disability.  The Board notes that under Diagnostic Code 6602, a 60 percent rating is warranted if pulmonary function tests show FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; the asthma results in at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids.

During his January 2011 hearing before the undersigned, the Veteran testified that he had been treated with prednisone and/or methylprednisolone on at least three to four occasions in the past year.  Records from the Veteran's treating physicians at Carolina Pulmonary and Critical Care, P.A., dated through November 2009, have been associated with the claims file.  However, no records reflecting treatment since November 2009 have been obtained.  The Veteran's testimony indicates that he has  received significant treatment during the period of more than two years since records were last obtained.  As such, an attempt should be made to obtain the records reflecting treatment since November 2009 from Carolina Pulmonary and Critical Care, P.A. to determine how often the Veteran was treated with systemic corticosteroids.   

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should undertake appropriate development to obtain any outstanding records pertaining to treatment for the Veteran's asthma disability from Carolina Pulmonary and Critical Care, P.A., during the period of this claim, to include any pulmonary function tests, and any other pertinent laboratory reports.

2. If additional evidence is obtained, the claims file should be referred to the VA examiner who performed the most recent VA examination.  The examiner should review the additional evidence and provide an addendum to the February 2010 examination addressing whether he wishes to make any changes or additions to his previous examination report based on the new evidence.  

3. The RO/AMC should also undertake any other development it determines to be warranted.  

4. Then, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


